Citation Nr: 0102070	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Lyme Disease.  

2.  Entitlement to service connection for headaches, 
dizziness, confusion, weakness, due to undiagnosed illness.  

3.  Entitlement to service connection for joint pains of the 
hands, wrists, elbows, right shoulder, low back, and weakness 
of the legs.  

4.  Entitlement to service connection for residuals of a head 
injury.  

5.  Entitlement to service connection for residuals of 
chemical exposure.  

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for left ankle pain.  

8.  Entitlement to service connection for major depressive 
disorder.  

9.  Entitlement to service connection for an abnormal EKG 
with anterior wall of the ST-T abnormalities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION


The veteran had active military service from February 1983 to 
December 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In an application for compensation and pension received in 
July 1997, the veteran claimed service connection for a left 
knee disorder.  The Board notes that the RO has not developed 
or adjudicated that claim.  Therefore, it is referred to the 
RO for appropriate action.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.   On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(Act) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the October 1998 rating action, the RO denied the 
veteran's claim for service connection for Lyme disease, 
residuals of a head injury, residuals of chemical exposure, 
hearing loss, and left ankle pain as not well grounded.  
Although the evidence of record does not show current 
disabilities for a Lyme disease, residuals of a head injury, 
residuals of chemical exposure, hearing loss, and left ankle 
pain, further development is warranted as prescribed by the 
Act.  

With respect to the claim for an abnormal electrocardiogram 
(EKG) with anterior wall of the ST-T abnormalities, the Board 
notes that subsequent to a December 1998 Statement of the 
Case, additional medical records were submitted.  These 
documents include a December 1997 VA exercise tolerance test 
that elicited sharp chest pain and a July 1999 private 
medical record indicated that the veteran was diagnosed as 
having atrial fibrillation in April 1999.  These records are 
relevant to the veteran's claim for service connection for an 
abnormal EKG.  The Board notes, however, that there has been 
no Supplement Statement of the Case provided regarding the 
aforenoted records.   

As to the claim for service connection for headaches, 
dizziness, confusion, weakness, joints of the hands, wrists, 
elbows, right shoulder, left ankle, low back, and weakness of 
the legs due to undiagnosed illness, the Board notes that it 
is not clear as to whether the veteran's service medical 
records pertaining to the veteran's tour of duty in the 
Southwest Asia theatre including a PGW registry examination 
have been obtained.  Thus, the Board is of the view that an 
effort should be made to specifically obtain such records.  
The record shows that the veteran served in Southwest Asia 
theatre from October 1990 to April 1991.  

In addition, the Board points out that the veteran in his 
application for compensation and pension claimed service 
connection for headaches, dizziness, confusion, and weakness 
due to undiagnosed illness.  He indicated, however, that he 
was seeking service connection for pain in his hands, wrists, 
and elbows from mechanical work performed in service, not 
from an undiagnosed illness.  Likewise, the veteran's claim 
for service connection for right shoulder pain was not 
associated with an undiagnosed illness.  In light of the 
foregoing, the RO should readjudicate the veteran's claims 
for service connection as reflected on the cover of this 
decision.  

As to the claim for service connection for a depressive 
disorder, the report of a February 1983 entrance examination 
is negative for complaints or findings pertaining to a 
psychiatric disability.  Service medical records reflect that 
in January 1992 a provisional diagnosis of disorder with 
disturbance of mood and conduct was noted.  In November 1992, 
the veteran reported depression at times due to marital 
problems.  

When examined by VA in October 1997, the veteran reported 
that he had been experiencing recurrent episodes of 
depression since adolescence.  At the conclusion of a mental 
status examination, the examiner assessed the veteran as 
having recurrent major depressive disorder that stemmed from 
the veteran's adolescence.  

VA statutes provide that a veteran is presumed to be sound 
condition at enlistment with regard to the preservice 
existence of a disability.  38 U.S.C.A. § 1111 (West 1991).  
The United States Court of Appeals for Veterans Claims has 
held that in order to rebut the presumption of soundness at 
enlistment, the VA must have pre service medical records 
showing the existence of the disorder or must have a medical 
opinion that the disorder in question clearly and 
unmistakably preexisted service.  Crowe v. Brown, 7 Vet. App. 
238 (1994).  Inasmuch as the veteran claims that he developed 
depression as a result of service and that there are no 
preservice medical records establishing that the veteran had 
depression prior to service, the Board is of the view that a 
VA psychiatric examination as noted below is warranted for an 
equitable disposition of this matter.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
additional copies of the veteran's 
service medical records not already of 
record.  Furthermore, an attempt should 
be made to obtain a copy of the PGW 
registry examination based on the 
veteran's tour of duty from October 1990 
to April 1991 in the Persian Gulf War for 
association with the veteran's claims 
file.  If such documents are not 
available, it should be indicated in 
writing.  

2.  The veteran should be requested to 
provide a list of all health care 
providers who treated him for depression 
prior to service.  The veteran should 
furnish appropriate authorizations for VA 
to obtain all clinical records of such 
treatment.  Thereafter, all such clinical 
records should be obtained for 
association with the claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of the veteran's 
depression.  The entire claims folder, to 
include a complete copy of this REMAND 
should be available to and be reviewed by 
the examiner.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether the veteran's depression clearly 
and unmistakably existed prior to 
service.  If the examiner finds that the 
veteran's depression clearly and 
unmistakably existed prior to service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disorder increased in 
severity during service.   

4.  With respect to the claims for service 
connection for Lyme disease, residuals of 
head injury, residuals of chemical 
exposure, hearing loss, and left ankle 
pain, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

6.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
The RO should readjudicate the claim for 
service connection for abnormal EKG with 
anterior wall of the ST-T abnormalities 
with consideration of the December 1997 
VA outpatient treatment record and the 
July 1999 private medical record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable time to reply 
thereto. 

The purpose of this REMAND is to procure clarifying evidence.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





